Citation Nr: 0003581	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher (compensable) rating for 
immunoglobulin A (IgA) nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from July 1989 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for IgA 
nephropathy with an initial noncompensable evaluation.  This 
case was previously remanded by the Board in June 1998 for 
further development of medical evidence.  That evidence 
having been obtained, the appeal is now properly before the 
Board for further appellate review.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's IgA nephropathy is mildly symptomatic and 
productive of recurring significant albumin and occasional 
red blood cells in the urine but without hyaline and granular 
casts; there is a history of acute nephropathy, but there is 
no transient or slight edema, hypertension at least 10 
percent disabling (under current code), hypertension with a 
diastolic pressure of 100 or more (under former code), or 
medical evidence of more than mild symptoms or disability 
attributable to nephropathy.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for service-
connected IgA nephropathy under former code provisions have 
been met.   38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.115a, Diagnostic Code 7502 (1993); 38 C.F.R. § 4.115b, 
Diagnostic Code 7502 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is an appeal of the original assignment 
of disability evaluation, and, as such, the claim for higher 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to this issue.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of diseases 
of the genitourinary system were amended, effective February 
17, 1994.  See 62 Fed. Reg. 2527 (1994) (presently codified 
at 38 C.F.R. §§ 4.115b (1999) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.

The veteran was granted service connection in April 1993 for 
IgA nephropathy with a noncompensable evaluation.  Service 
medical records revealed that beginning in January 1991, the 
veteran had a number of urine analyses done in service 
showing proteinuria in the urine.  The veteran had 
progressively increasing flank pain, worse on the right side, 
as well as dysuria.  After an ultrasound failed to diagnose 
the veteran's illness, a biopsy was eventually performed in 
January 1992.  Results were consistent with IgA nephropathy.  
As the veteran's pain symptoms did not abate with treatment 
he was eventually recommended for discharge.  He filed his 
claim for service connection in October 1992.

A VA examination was performed in December 1992, at which 
time the veteran was complaining of burning on urination 
(dysuria).  On physical examination, the kidneys were not 
palpable and there was no tenderness.  Diagnosis was IgA 
nephropathy with the comment that the condition progresses 
over a long period of up to 10-20 years.  However, at the 
time of the examination the veteran had minimal kidney 
dysfunction.

The claims file contains numerous records from the VA Medical 
Center (VAMC) in Cincinnati, Ohio.  The veteran had his 
initial visit in June 1993.  It was noted that he  was taking 
Lisinopril.  On examination, his extremities were negative 
for edema.  He was sent for a 24-hour urine test and told to 
return to the clinic in two months.  At a visit in December 
1993 it was noted that urine analysis performed in October 
1993 showed protein, but was negative for blood.  The veteran 
complained of no symptoms other than occasional loin pain.  
He had no hematuria and his appetite was good.  He was 
continuing to take Lisinopril.  On examination, he had no 
edema of the lower extremities.  He was considered to be 
clinically stable.  At a follow-up visit in February 1994, 
the veteran complained of weakness and coldness in his left 
arm and left leg.  He had no complaints relative to his 
nephropathy.  There was no edema on physical examination.  He 
had not taken the Lisinopril in a month and as his blood 
pressure was normal without it, he was told to stay off it.

In March 1995, a radiologic study of the abdomen was 
performed due to complaints of kidney pain.  Results were 
unremarkable.

In May 1995, the veteran sought treatment due to complaints 
of right-sided dull flank discomfort and intermittent 
dysuria.  On examination, there was no edema.  He was not on 
medication for blood pressure.  Follow-up in 6 months and a 
24-hour urine analysis were recommended.  In November 1995, 
the veteran had a follow-up appointment.  It was noted that 
the veteran had slightly elevated creatinine and that his 
hypertension was under control without medication.  In April 
1996, the veteran reported continued flank pain 3-4 times per 
day, sometimes awakening him from sleep.  He had some urgency 
and some dysuria as well as blood between urination.  Lower 
extremities were negative for edema.  Laboratory results from 
November 1995 showed creatinine and significant protein in 
the urine.

At a follow-up in August 1995, the veteran was doing well, 
without flank pain or gross hematuria.  He had occasional 
dysuria.  He was started on medication for hypertension, and 
told to return to the renal clinic in two months.

The next relevant medical record is from a May 1997 
appointment.  The veteran was doing well, and had occasional 
flank pain and hematuria.

A VA examination was performed in July 1997.  The veteran 
reported chronic protein in the urine at every clinic visit, 
but was not checking his urine at home.  He reported one 
episode of ankle swelling in June 1997, lasting approximately 
3 days, which resolved spontaneously.  The claims file was 
not available for review.  His only medications were for 
allergies.  His blood pressure was 128/72 sitting, 118/76 
supine, and 130/88 standing.  He had excellent pulses in the 
extremities.  There was no edema.  The abdomen was soft and 
non-tender.  The liver was not enlarged, there were no 
ascites and no jaundice.  There was no abdominal mass, 
organic enlargement, or tenderness noted.  Genitalia were 
normal bilaterally.  There was no history of urinary colic, 
catheter usage, or urinary infection.  The examiner ordered 
laboratory tests, results of which were not associated with 
the claims file.  The examiner also commented that the 
veteran had no significant history of edema and no apparent 
decrease in kidney function.  The veteran's episode of acute 
nephritis in service may have been not acute, but a diagnosis 
in evolution.  There was no significant history or physical 
findings of hypertension.

Another VA examination was performed in August 1998.  By 
history, it was reported that the veteran's symptoms had been 
roughly stable since 1992 when he was placed on a low protein 
diet.  He still complained of occasional flank pain, about 
once per day, mostly on the right side and lasting seconds.  
He had no urinary problems.  The only hospitalization was at 
the time of the renal biopsy.  The disability did not affect 
his performance of activities of daily living.  On physical 
examination, blood pressure was 130/90 in the right arm and 
130/80 in the left.  There was a very mild right and left 
flank tenderness.  Genitalia appeared normal.  There was a 
slight inguinal lymphadenopathy with nodes less than 0.5 cm 
in size.  There were no external lesions.  The most recent 
creatinine on the veteran was five years prior and was 1.2.  
Laboratory tests showed the veteran to have protein level in 
the urine of greater than 300 mg/dl.  He also had occasional 
red blood cells in the urine.  In a June 1999 addendum, the 
examiner noted that the 24-hour protein result was 496 mg/dl.

As there is no diagnostic code specifically pertaining to 
nephropathy, the veteran's disability is evaluated by analogy 
to nephritis, set forth at 38 C.F.R. § 4.115a, Diagnostic 
Code 7502.  See 38 C.F.R. § 4.20.  Under regulations in 
effect prior to February 17, 1994 (hereinafter referred to as 
"former regulations"), chronic nephritis is assigned a 10 
percent evaluation if mild with albumin and casts with 
history of acute nephritis or associated mild hypertension, 
diastolic 100 or more.  A 30 percent evaluation is assigned 
if moderate, with albumin constant or recurring with hyaline 
and granular casts or red blood cells; transient or slight 
edema or hypertension, diastolic 100 or more.  

The Board finds that under former regulations, the veteran is 
entitled to a 10 percent evaluation, as he has a history of 
one acute episode of nephropathy, laboratory evidence of 
persistent albumin in the urine, and medical evidence of mild 
symptoms and mild flank pain that has been attributed to 
nephropathy.  While there is no laboratory evidence of casts 
or medical evidence of associated mild hypertension, there is 
laboratory evidence of occasional red blood cells in the 
urine.  As the most recent VA examiner specifically 
classified the veteran's nephropathy as mildly symptomatic, 
it is the Board's judgment that the disability picture that 
has been presented is most consistent with the criteria for a 
10 percent rating under the old rating criteria.  Overall the 
general disability picture presents a mildly symptomatic 
case, including proteinuria, dysuria, with occasional red 
blood cells and flank pain.  However, the veteran is not 
entitled to the higher evaluation of 30 percent.  While it is 
apparent that he has constant or recurring albumin and 
occasional red blood cells in the urine, several urine 
studies have been negative for blood or red blood cells, and 
there is no medical evidence of symptoms such as transient or 
slight edema, or of hypertension with a diastolic pressure of 
100 or more.  Moreover, as noted above, the most recent 
examiner specifically opined that the veteran's symptoms were 
mild; there is no medical evidence of more than mild 
disability attributable to nephropathy.

Under current regulations nephritis is evaluated as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7502.  
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101 is 
assigned a noncompensable evaluation.  38 C.F.R. § 4.115a.  
Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 is assigned a 30 percent evaluation.  Id.  There is 
no 10 percent evaluation available.  Hypertension is 
evaluated at 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 
compensable evaluation of 10 percent requires diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; a history of diastolic 
pressure predominantly 100 or more and currently on 
continuous medication for control.  The veteran does not have 
compensable hypertension because he does not have diastolic 
pressure predominantly 100 or more, systolic pressure 160 or 
more and he is not on continuous medication for control of 
hypertension.  Id.  As previously discussed, while it is 
apparent that he has constant or recurring albumin and 
occasional red blood cells in the urine, several urine 
studies have been negative for blood or red blood cells, and 
there is no laboratory evidence of hyaline and granular 
casts.  Thus, under current code provisions, the veteran is 
not entitled to a compensable evaluation.  Overall, the Board 
is convinced that currently, and from the time of the 
veteran's claim, the veteran's IgA nephropathy has been 
stable with only mild symptoms, and intermittent proteinuria.  
The veteran is fully able to perform activities of daily 
living.  A 10 percent evaluation under former criteria 
adequately compensates the veteran for the disability.


ORDER

A higher evaluation of 10 percent is granted, subject to the 
laws governing the payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

